Title: To James Madison from Francis Corbin, 2 December 1819
From: Corbin, Francis
To: Madison, James


Dear Sir
The Reeds. near Wh: Ch: Po: off:Caroline Cy. Decr. 2d. 1819.
It is impossible for Mrs. Corbin and myself to be sufficiently grateful to you and Mrs. Madison for your kind invitation. We are both anxious to accept it, and will do so, sooner or later, tho’ a letter received from our eldest Son, on the same day with your obliging one, renders it utterly impracticable till another year. After his fatiguing Tour thro’ Canada he rested in Philadelphia with his second Brother Francis Porteus, (who has just graduated, and is now reading Law with Mr. Sergeant,) and with his Sister who is at a boarding School. The day of his departure was fixed, but an unpleasant occurrence detains him till the 3d. Monday in December. This occurrence he has related so well that, as no Postages will be incurred for the transmission and re-transmission of his letter, and as my own feelings towards you assure me that you are kind enough to take some Interest in the welfare of my Family, I cannot help using the liberty of inclosing it for your perusal. The great modesty of this youth, just turned of 21, his gentle manners, his mild temper, his correct morals, and his manly Courage as lately displayed, have been the subjects of much Eulogy in Philadelphia, and have rendered him very popular in this County. I am anxious that he should have the Honor of being presented to you, whom from his infancy he has been taught to venerate, and to Mrs. Madison, because I am sure you would both be pleased with him. Your Nephew Major Madison, who knows him, will tell you that my paternal partiality has not said more of him than he deserves. Less would have been Injustice.
What a deplorable picture of the morals of our Towns the Banks have lately exhibited! The Savings of my whole life have been jeopardized, and the little Patrimony of all my Children has been rendered unproductive, for a time at least, by Knaves and Swindlers. The total loss of Dividends in some Banks and the reduction of them in others have curtailed my Income this year to the Amount of $4000. This enormous defalcation from a small Fortune, added to the fall in Corn, Wheat and Tobacco, nearly as much more, is severely felt by me who have Six Sons, and two Daughters to educate and support. My Selection of Banks was judicious, and I believe my Capital will be safe in all—unless the B. of the U. S. and the Bank of Virginia should impair it. The consequence, however, of the losses I have already sustained is, that I am obliged, in my old age, “to work double tides,” and am forced from my reading Table, where I am always at ease, into the Fields where I am never at Ease. For the sight of Slavery has always been, is, and ever will be distressing to my feelings. I have no leisure now to lucubrate on any Subject, and “man must have leisure to be wise,” as Solomon says. This is one of the strong arguments, among others, for the existence in ev’ry Country of some certain irredeemable Fund, irredeemable, except at the option of the Fund-holder, which will afford a certain unperplexing Income to those who are disposed to study. Without such an Income Science can never flourish. No man can be studious whose mind is not at ease, and no man’s mind can be at ease who has it not in his power to say ev’ry morning when he rises, “This day I have got my daily bread.” By “daily bread” I understand all the Customary, and, therefore, necessary, Comforts of life. These opinions do not go so far as to say, without qualification or limitation, “that a public Debt is a public blessing.” They only maintain the necessity of some certain unperplexing Income for the promotion of Science and learning. If well Constructed Laws, in regard to Mortgages, could be enacted, the End would be answered. If the Int. on Money lent on mortgage could be distrainable for, like the Rents on Lands, and I see no reason why not, and if such restrictions on the manner of cultivating the Mortgaged Premises as would prevent their impoverishment, and thus diminish the Security of the Principal loaned, could be enacted, which, by the way, would favor Agriculture, and if the Administration of Justice, which now moves with a Snail’s pace in some Counties, and with a swift foot in others, could be rendered more equable, and Courts of Chancery, those dens of thieves, and degrading remnants of former vassalage, could be abolished, then all would be well. But our Legislature has an Augean Stable to cleanse, and none will undertake the Herculean task. To quarrel with the Fedl. Constitution and Government, to waste the public time and money in long Speeches upon abstract questions—(I wish Congress and our State Legislatures would establish the Greek Rule of speaking “ad clepsydram!”) this seems now to be the chief business of our State Legislature. A good police and good laws well executed occupy but little of it’s time. The Laws indeed are not so defective as the execution of them is lax. This laxity arises from the fear of unpopularity. This fear is the Despot that rules our Country at present, and will rule it till Virtue predominates over Vice. This will only be, I apprehend, “ad Græcas Calendas!” But I fear you will set me down as a Croaker. With my respectful Esteem for Mrs. Madison, my kind Compliments to Mr. Todd, and my sincere and grateful Esteem for yourself, in which Mrs. Corbin and all my Family unite, I am, Dear Sir, Your much Obliged and Most devoted friend and Humble Servant.
Francis Corbin
P. S. A Ticket for Directors of the Branch Bank at Richmond has been sent on to Philada. at the head of which my name has been placed, as you were kind enough to intend it should be at first. If it had—numerous Evils to the Bank and to Individuals would have been prevented, as those to whom I suggested Salutary regulations in the commencement now frankly acknowledge. If you think it will not be improper to hint to Mr. Cheves your approbation of the first name on the list, I and my Family will be much obliged to you. I am convenient enough to accept of the appointment and I will do my Duty. If extreme caution, if impartiality to fair dealing Discounters, if Safety combined with moderate & reasonable profit, if a strict regard to Economy, and the avoidance of Loans to bad men for bad purposes, when good men apply for them for good purposes, be “desiderata,” as I fear they are, then the public too will be obliged to you. But I would not embarrass your goodness by an improper request. Being no Bank Borrower—no Speculator but a plodding Husbandman of my little Resources for the benefit of my numerous Family, the Country Voice will say Amen to your Hints—tho’ Town Knaves, a motley crew, may shake their Heads.
